           Case 5:20-cv-01178-R Document 8 Filed 01/04/21 Page 1 of 1



                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

WAI HSAN,                                    )
                                             )
                     Petitioner,             )
                                             )
v.                                           )          CIV-20-1178-R
                                             )
DEPARTMENT OF HOMELAND                       )
SECURITY,                                    )
                                             )
                     Respondent.             )

                                         ORDER

       Petitioner filed this action challenging his continued detention while awaiting

deportation. Pursuant to 28 U.S.C. § 636(b)(1)(a), the case was referred to United States

Magistrate Judge Gary M. Purcell for preliminary review. On December 2, 2020, Judge

Purcell issued a Report and Recommendation wherein he recommended that Mr. Hsan’s

Application for Leave to Proceed In Forma Pauperis be denied in light of his available

resources. (Doc. No. 7). The record reflects that Petitioner has not objected to the Report

and Recommendation nor sought an extension of time in which to respond. Accordingly,

the Report and Recommendation is hereby ADOPTED. The Application for Leave is

DENIED. Petitioner shall pay the $5.00 filing fee not later than January 25, 2021. Failure

to tender the payment by that date will result in dismissal of this action without prejudice

without further notice.

       IT IS SO ORDERED this 4th day of January 2021.
